NOT FOR PUBLICATION WITHOUT THE
                 APPROVAL OF THE APPELLATE DIVISION

                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-5063-14T3

STATE OF NEW JERSEY,
                                          APPROVED FOR PUBLICATION
       Plaintiff-Appellant,
                                                March 22, 2016
v.
                                              APPELLATE DIVISION
S.B.,

     Defendant-Respondent.
_______________________________

           Submitted February 1, 2016 - Decided March 22, 2016

           Before Judges Lihotz, Nugent and Higbee.

           On appeal from Superior Court of New Jersey,
           Law Division, Somerset County, Indictment
           No. 14-09-0629.

           Geoffrey   D.   Soriano,   Somerset   County
           Prosecutor, attorney for appellant (Kimberly
           Savino French, Assistant Prosecutor, of
           counsel and on the brief).

           Alison Perrone, attorney for respondent.

       The opinion of the court was delivered by

LIHOTZ, P.J.A.D.

       The State appeals from a June 25, 2015 Law Division order

dismissing Indictment No. 14-09-0629, which charged defendant

S.B.    with   prohibited     participation    in   a   "youth       serving
organization"   in   violation   of       N.J.S.A.    2C:7-23(a).1      It    is

undisputed   that    as   a   result      of   a     prior   sexual   assault

conviction, defendant must comply with the requirements of the

Community Notification Law, N.J.S.A. 2C:7-1 to -23, also known

as Megan's Law.2     Defendant acknowledges he is subject to the

requirements contained in N.J.S.A. 2C:7-23, which provide:

         a.   Except   as   otherwise   provided   in
         subsection e. of this section, it shall be
         unlawful for an excluded sex offender[3] to
         hold a position or otherwise participate, in
         a paid or unpaid capacity, in a youth
         serving organization.

         b.   A person who violates subsection a. of
         this section is guilty of a crime of the
         third degree.


1
     Notably, the effective date of N.J.S.A. 2C:7-22, -23 was
October 19, 2009. L. 2009, c. 139, § 1-2. This casts doubt on
the portion of the indictment charging conduct from August 9 to
October 18, 2009.
2
     Megan's   Law  requires  "prescribed  categories   of  sex
offenders [to] register with law enforcement agencies through a
central registry maintained by the Superintendent of State
Police." In re Registrant N.B., 222 N.J. 87, 89 (2015) (citing
N.J.S.A. 2C:7-2(a)(1), 4(d)).

     The record shows defendant was fully compliant with the
registration requirements under Megan's Law as a sex offender,
N.J.S.A. 2C:7-2.
3
     Defendant acknowledges he is an "excluded sex offender,"
which is defined as "a person who has been convicted,
adjudicated delinquent or found not guilty by reason of insanity
for the commission of a sex offense, as defined in [N.J.S.A.
2C:7-2], which involves a victim under 18 years of age."
N.J.S.A. 2C:7-22.



                                      2                               A-5063-14T3
           c.   A person who knowingly hires, engages
           or appoints an excluded sex offender to
           serve in a youth serving organization in
           violation of subsection a. of this section
           is guilty of a crime of the fourth degree.

           d.   The provisions of this act shall not
           apply to participation by an excluded sex
           offender under 18 years of age in a youth
           serving    organization    which    provides
           rehabilitative or other services to juvenile
           sex offenders.

           e.   It   shall  not  be   a   violation  of
           subsection a. of this section for an
           excluded sex offender to serve in a youth
           serving organization if the excluded sex
           offender is under Parole Board supervision
           and the Parole Board has given express
           written permission for the excluded sex
           offender to hold a position or otherwise
           participate in that particular youth serving
           organization.

    The sole question for our determination is whether a youth

ministry   associated   with   a   church,   where   defendant      is    a

congregant volunteer, is a "youth serving organization," defined

to "mean[] a sports team, league, athletic association or any

other corporation, association or organization, excluding public

and nonpublic schools, which provides recreational, educational,

cultural, social, charitable or other activities or services to

persons under 18 years of age."        N.J.S.A. 2C:7-22.     For the

reasons set forth in this opinion, we conclude it is not and

affirm.




                                   3                             A-5063-14T3
    The      facts    alleged        as    sustaining               the     charge    are     not

disputed.         Defendant    was    a     congregant              of     the    Eternal    Life

Christian Center, a non-profit religious institution registered

under    Section     501(c)(3)       of    the          Internal       Revenue      Code.         As

required    by    Megan's     Law,    defendant               notified      the    pastors    and

elders of his prior sexual assault convictions.

    Defendant participated in church activities placing him in

contact    with    parishioners       under             the   age     of   eighteen.         As    a

volunteer,       defendant     served       as          a     youth      leader,     counselor,

mentor, and chaperone for children from ages twelve to seventeen

for the No Limits Youth Ministry.                        More specifically, defendant

supervised and mentored children at various scheduled events of

the No Limits Youth Ministry, such as outings, movie nights,

concerts, youth group meetings, and day camp.

    Defendant moved to dismiss the indictment, arguing the No

Limits    Youth    Ministry     was       not       a    youth      serving       organization.

Judge Julie Marino agreed and dismissed the indictment for the

reasons stated in a written opinion accompanying the order.

    On appeal, the State argues:

            THE   TRIAL  COURT    IMPROPERLY   DISMISSED
            INDICTMENT NO. 14-09-00629-I AS THE NO
            LIMITS YOUTH MINISTRY IS A YOUTH SERVING
            ORGANIZATION AS   SET   FORTH   IN  N.J.S.A.
            2C:7-22.




                                                4                                      A-5063-14T3
       A question regarding the interpretation of a statute is a

legal one.      State v. Revie, 220 N.J. 126, 132 (2014).                 "As such,

we review the dispute de novo, unconstrained by deference to the

decisions of the trial court . . . ."                State v. Grate, 220 N.J.

317, 329 (2015).

       When we interpret a statute, "[t]he overriding goal is to

determine as best we can the intent of the Legislature, and to

give effect to that intent."             State v. Robinson, 217 N.J. 594,

604 (2014) (quoting State v. Hudson, 209 N.J. 513, 529 (2012)).

First, we consider the plain language of the statute.

              In the construction of the laws and statutes
              of this state, both civil and criminal,
              words   and  phrases   shall  be   read  and
              construed with their context, and shall,
              unless inconsistent with the manifest intent
              of the [L]egislature or unless another or
              different meaning is expressly indicated, be
              given their generally accepted meaning,
              according to the approved usage of the
              language.

              [N.J.S.A. 1:1-1.]

       We    apply   common   sense     in    divining     the   meaning      of    the

Legislature's chosen language, drawing inferences based on the

statute's structure and composition.                State v. Hupka, 203 N.J.

222,   232    (2010);   State   v.    Gandhi,      201    N.J.   161,   180    (2010)

(quoting      State     v.    Thomas,        166   N.J.     560,    567       (2001))

("Ordinarily, when a statute's language appears clear, 'we need




                                         5                                    A-5063-14T3
delve   no    deeper      than    the   act's    literal   terms    to    divine     the

Legislature's intent.'").

    Second,         "[i]f     a    plain-language     reading      of    the    statute

'leads to a clear and unambiguous result, then our interpretive

process      is    over.'"        Hupka,   supra,   203    N.J.   at    232    (quoting

Richardson v. Bd. of Trs., Police & Firemen's Ret. Sys., 192

N.J. 189, 195-96 (2007)).                  On the other hand, if we find an

ambiguity in the statutory language, we then turn to extrinsic

evidence.         Ibid.      When such evidence is needed, we look to a

variety of sources, "such as the statute's purpose, legislative

history, and statutory context to ascertain the legislature's

intent."          Thomas, supra, 166 N.J. at 567 (quoting Aponte-Correa

v. Allstate Ins. Co., 162 N.J. 318, 323 (2000)).                       See also State

v. Crawley, 187 N.J. 440, 453 (resorting to legislative history

and related statutes as extrinsic aids to interpret statute),

cert. denied, 549 U.S. 1078, 127 S. Ct. 740, 166 L. Ed. 2d 563

(2006).

    Third, where "the Legislature has clearly defined a term,

the courts are bound by that definition."                         Febbi v. Bd. of

Review, 35 N.J. 601, 606 (1961).                    We consider "not only the

particular statute in question, but also the entire legislative

scheme of which it is a part."                   Kimmelman v. Henkels & McCoy,

Inc., 108 N.J. 123, 129 (1987).




                                             6                                 A-5063-14T3
      Further,

              [w]here a criminal statute defining a crime
              is   at   issue,   language   "susceptible    of
              differing      constructions,"       must     be
              interpreted    "to   further"    the    "general
              purposes" stated in N.J.S.A. 2C:1-2(a) and
              the "special purposes" of the provision at
              issue.     N.J.S.A. 2C:1-2(a), (c).         Most
              important here is the Code's purpose of
              giving "fair warning of the nature of the
              conduct proscribed," N.J.S.A. 2C:1-2(a)(4).
              Fair notice of prohibited conduct is the
              fundamental principle underlying the rule of
              construction    calling   for   resolution    of
              ambiguities in criminal statutes against the
              State.   State v. Gelman, 195 N.J. 475, 482
              (2008).

              [State v. J.B.W., 434 N.J. Super. 550, 554
              (App. Div. 2014).]

      This court examined a similar question in State v. J.B.W.

We examined whether a registered offender violated the statute

when participating in a high school marching band                           pit crew,

whose members "work[ed] in cooperation with a public school and

its   staff    to    promote     a   school    program."        Id.    at   553.     We

concluded the pit crew was a youth serving organization, as the

"the definition reaches all organizations except schools" and

the   statute       does   not   suggest      "an   exemption    for    persons     who

volunteer to help in a school activity by virtue of a position

they hold in an organization that is not in fact a school."                         Id.

at 555, 557.        We observed:

              If the Legislature intended to exclude from
              the reach of this crime associations that



                                           7                                  A-5063-14T3
            have connections with or assist a school
            similar to the arrangement enjoyed by this
            association, then it could have done that.
            For example, the Legislature could have
            stated that it was excluding public and
            nonpublic    schools   and    organizations
            participating with or assisting public or
            nonpublic schools. But the Legislature did
            not so provide.

            [Id. at 555-56.]

Therefore,      an   organization        for   youth,    affiliated      with,   but

distinct from a school, met the statutory definition of youth

serving organization.          Id. at 555.

    Undergoing a similar analysis of the facts in this matter,

Judge     Marino     found    the   No    Limits      Youth   Ministry     was   not

independent from the church, but merely a subset of the church.

Unlike the pit crew in J.B.W., the No Limits Youth Ministry does

not have a board of directors or by-laws.                      Nor does it have

registration or dues requirements for membership.                     Leaders for

the ministry encompass volunteer congregants of the church, the

pastor    and   church       elders.      Further,      the   church's   structure

identifies the youth department "as a branch of the activities

of the assembly"; there is no entity or association distinct and

separate from the church.              Finally, defendant complied with his

notice    obligations,       by   informing     the    church's   pastor    of   his

status.




                                          8                                A-5063-14T3
       To reach the outcome suggested by the State that the broad

definition of a youth serving organization under N.J.S.A. 2C:7-

22 encompasses the No Limits Youth Ministry requires this court

to redraft the plain, unambiguous language of the statute.                     The

statutory definition lists various types of activities sought to

be included within the definition, but makes no reference to

churches or religious organizations.4                  Further, the facts as

found by Judge Marino, supported by the evidence of record, show

the No Limits Youth Ministry is not an independent organization,

but inescapably a function of the church, administered by the

church's pastor and elders.

       Consequently,     we     must     reject    the     State's      statutory

interpretation    that    the       church's   youth    ministry   is    included

within the statutory definition of youth serving organization.

"[A] court may not rewrite a statute or add language that the

Legislature   omitted."         State    v.    Munafo,    222   N.J.    480,   488

(2015).     See also Cashin v. Bello, 223 N.J. 328, 335 (2015)

(quoting O'Connell v. State, 171 N.J. 484, 488 (2002)) ("A court

'may    neither   rewrite       a     plainly-written     enactment      of    the


4
     The   State's  reliance  on  the   comment   youth   serving
organizations   "reach[]  all  organizations   except   schools,"
J.B.W., supra, 434 N.J. Super. at 555, as referencing inclusion
of religious organizations and churches ignores the context of
the statement as well as the fact religious organizations were
not considered by the court.



                                         9                               A-5063-14T3
Legislature nor presume that the Legislature intended something

other than that expressed by way of the plain language.'").                                     It

is axiomatic "that the wisdom, good sense, policy and prudence

(or otherwise) of a statute are matters within the province of

the Legislature and            not     of    the   Court."        In       re    Expungement

Petition    of    J.S.,     223      N.J.    54,   78    (2015)      (quoting       State      v.

Gerald, 113 N.J. 40, 84-85 (1988)).

    This     result        would       not   change      were   we     to       conclude      the

definition       of    a   youth       serving     organization        is       sufficiently

ambiguous     to       warrant         reliance     on     extrinsic            aids.         The

Legislature           sought      to        specifically        reference          religious

organizations in other Megan's Law requirements, but omits such

a reference in N.J.S.A. 2C:7-22.                   For example, N.J.S.A. 2C:7-8,

which mandates notification for various sex offenders, provides:

            c.   The regulations shall provide for three
            levels of notification depending upon the
            risk of re-offense by the offender as
            follows:

                 (1)        If       risk     of   re-offense         is    low
            . . . .

                 (2) If risk of re-offense is moderate,
            organizations in the community including
            schools, religious and youth organizations
            shall be notified in accordance with the
            Attorney General's guidelines . . . .

            [N.J.S.A. 2C:7-8(c) (emphasis added).]




                                              10                                        A-5063-14T3
       The distinction made in these two provisions of Megan's

Law's    statutory       scheme        and     within       N.J.S.A.       2C:7-8(c)      itself

reflect    the       Legislature's        intentional            demarcation,      separating

religious ministries from youth serving organizations.                                     "[The

Legislature] is presumed to [be] 'thoroughly conversant with its

own [prior] legislation and the judicial construction of its

statutes.'"           State       v.    Goodwin,           224    N.J.     102,   113     (2016)

(alterations in original) (quoting J.S., supra, 223 N.J. at 75).

Therefore, the omission of religious organizations and churches

from     the    definition         of     a        youth    serving        organization        was

intentional and not inadvertent.                        GE Solid State v. Dir., Div.

of Taxation, 132 N.J. 298, 308 (1993) ("Under the established

canons     of    statutory         construction,             where       the Legislature has

carefully       employed      a    term       in    one     place    and    excluded      it   in

another, it should not be implied where excluded.").

       Importantly,       N.J.S.A.        2C:7-8          was    enacted    on    October      31,

1994, L. 1994, c. 128, § 3, well-before N.J.S.A. 2C:7-22 and -23

were made effective on October 19, 2009, L. 2009, c. 139, § 1-2.

The timing of the enactments reinforces the deliberate exclusion

of     religious        organizations               when        defining     youth      serving

organizations.         See State v. Drury, 190 N.J. 197, 214-15 (2007)

(finding       the    Legislature's           failure       to     add    language      used   in

previous provisions to subsequent enactments was intentional).




                                                   11                                   A-5063-14T3
    Understanding a court's specific obligation to "balance its

fundamental duty not to substitute its views for those expressed

by the Legislature in the language the Legislature selected in

enacting   a   statute,"   State   v.   Friedman,   209   N.J.   102,   118

(2012), we guard against a suggestion to render an opinion on

whether the law as written represents sound social policy, as

that role is reserved to our elected representatives.5             If the

Legislature determines the omission was inadvertent and desires

to include religious institutions in the definition of a youth

serving organization, it must act to amend N.J.S.A. 2C:7-22.

J.S., supra, 223 N.J. at 59, 78.          See also DiNapoli v. Bd. of

Educ. of Twp. of Verona, 434 N.J. Super. 233, 238 (App. Div.)


5
     Notably, N.J.S.A. 2C:7-23 precludes a registrant from
participating in youth serving organizations without regard to
his or her perceived risk of re-offense. Also, other community
notification provisions of Megan's Law exist to alert religious
organizations of an individual's sex offender status.        See
N.J.S.A. 2C:7-8(c) (establishing "three levels of notification
depending on the risk of re-offense by the offender").        We
observe Megan's Law does not require religious organizations be
notified where an offender is perceived to have a low risk of
re-offense.   N.J.S.A. 2C:7-8(c)(1) (requiring notification only
to law enforcement agencies where risk of re-offense is low).
However, as to offenders posing a moderate or high rise of re-
offense, religious and youth organizations would         receive
notification.   N.J.S.A. 2C:7-8(c)(2), (3).   We must assume the
Legislature considered notification requirements for persons at
moderate or high risk for re-offense sufficient to effectuate
the statutory purpose "to protect the community from the dangers
of recidivism by sexual offenders."    State ex rel. J.P.F., 368
N.J. Super. 24, 35 (App. Div.), certif. denied, 180 N.J. 453
(2004).



                                   12                             A-5063-14T3
("Courts should          be    extremely    reluctant      to    add   terms    to     a

statute, lest they usurp the Legislature's authority."), certif.

denied, 217 N.J. 589 (2014).

     Defendant also notes the youth ministry in his church is

defined as part of the church's functions, a fact found by the

judge to be supported by the church's by-laws, which provide the

youth department is a "part of the church," falling "under the

general supervision of the Senior Pastor and Executive Board and

shall   be   conducted         as    a   branch    of   the     activities     of    the

assembly."          Accordingly, defendant's volunteer activities were

for and part of the church, an organization not mentioned within

N.J.S.A. 2C:7-22.6

     We   are       mindful     of   a   grand    jury's   independence      and     our

"expressed      .    .   .    reluctance    to    intervene     in   the   indictment

6
     We observe the Legislature's exclusion of churches and
religious organizations from the statutory definition may have
been intended to avoid any suggestion the statute violated the
Free Exercise Clause of the Constitution, which states "Congress
shall make no law respecting an establishment of religion, or
prohibiting the free exercise thereof[.]" U.S. Const. amend. I.
See also N.J. Const. art. I, ¶ 3 ("No person shall be deprived
of the inestimable privilege of worshipping Almighty God in a
manner agreeable to the dictates of his own conscience; nor
under any pretense whatever be compelled to attend any place of
worship contrary to his faith and judgment[.]").

     Understanding the Legislature is presumed to act in a
constitutional manner, State v. Fortin, 198 N.J. 619, 631
(2009), the omission, in part, may have been designed to avoid a
possible unconstitutional infringement upon an individual's
right to freely attend religious services or activities.



                                           13                                A-5063-14T3
process."        State     v.    Hogan,     144    N.J.    216,       228    (1996).

Nevertheless,     "[t]he    absence    of    any   evidence      to   support       the

charge[] would render the indictment 'palpably defective' and

subject    to   dismissal."       State     v.   Saavedra,      222   N.J.    39,    56

(2015) (quoting State v. Morrison, 188 N.J. 2, 12 (2006)).                          Our

review, in light of the record and applicable law, reveals no

basis to disturb Judge Marino's conclusion.                The indictment must

be dismissed because the State failed to present prima facie

evidence    establishing        the   elements     of     the    crime       charged.

Morrison, supra, 188 N.J. at 12-13.

    Affirmed.




                                       14                                    A-5063-14T3